DETAILED ACTION
This action is pursuant to the claims filed on March 17, 2021. Claims 1-4, 8, 10, 11, 16-17, 20-23, 25-28 are pending. Claims 5-7, 9, 12-15, 18, 19, 24 is cancelled. A complete action on the merits of claims 1-11, 16-17, 20-23, 25-28 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on March 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,028,782 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses that the interval may be five-minute intervals ([0050]). Therefore, the specification fails to disclose the combination of an interval of at least one second, and the voltage being positive for at least 80% of the interval as required in claims 27 and 28. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 16, 20-22 and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Davidson et al. (hereinafter ‘Davidson’, U.S. PGPub. No. 2001/0001314). 
In regard to independent claims 1 & 16, Davidson discloses an apparatus and a method for removal of a thrombus from a body of a subject ([0015],[0090]), the method comprising: applying a voltage between an inner electrode (return electrode 28 in Figs. 2A-2C; specific electrode arrangement relied upon is shown in Fig. 10A-10B) which includes an inner exposed portion that extends longitudinally (portion of the return electrode 28 configured to longitudinally extend from and into a central lumen formed by the distal portion of the catheter 6), and an outer electrode ([0144]: active electrode 78) which includes an outer exposed portion 
In regards to claim 20, Davidson further discloses that prior to applying the voltage, advancing the inner electrode through the thrombus until an entire length of the inner electrode contacts the thrombus (Fig. 2A illustrates that the electrode 28 advances through the entire thrombus 14 and contacts the entire length of the thrombus 14).
In regards to claim 21, Davidson further discloses an amplitude of the unipolar voltage that is between 1 and 100 volts ([0122], [0185]).
In regards to claim 22, Davidson further discloses the voltage source is configured to pass between the first and second electrodes, a current having an amplitude of between 0.1 and 4 mA ([0133]: current output is 0.2 amperes or less).
In regards to claim 26, Davidson further discloses providing a balloon proximal to the first electrode (balloon 18 in Fig. 2B) for centering the first electrode with respect to the thrombus when inflated ([0140]-[0144]).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 17, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davidson in view of Woloszko et al. (hereinafter ‘Woloszko’, U.S. PGPub. No. 2005/0251134).
In regard to claims 2 & 17, 
However, Davidson is silent as to an electronegativity of the inner electrode is greater than an electronegativity of the outer electrode. 
Woloszko teaches that the composition of the active electrode and return electrode is to at least to some extent a matter of design choice ([0128]). For example, Woloszko teaches that to increase coagulation efficiency, active electrode can be formed from molybdenum while the return electrode may comprise stainless steel ([0128]). Taken together, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to form the active and return electrodes with any of the known metals as listed depending upon the desired design. Forming active and return electrodes from different metals to provide various advantages such as increasing energy delivery efficiency, durability, and/or wear resistance of an electrode assembly ([0128]) involves routine skilled in the art and a predictable result would ensue. Given that many combinations of materials forming the active and return electrodes are possible, depending upon the selected materials, the electronegativity of the return electrode (e.g. platinum) may be greater than the electronegativity of the active electrode (e.g. nickel).
In regards to claim 27, 
In regards to independent claim 28, Davidson discloses a method, comprising: applying a voltage between a first electrode (return electrode 28 in Figs. 2A-2C; specific electrode arrangement relied upon is shown in Fig. 10A-10B), which is in contact with a thrombus in a body of a subject, and a second electrode  ([0144]: active electrode 78), which is inside the body of the subject (Fig. 2B shows that the distal portion of the return electrode 28 is in contact with the thrombus 30 the other portion of the return electrode 28 is within the lumen formed by the active electrode 28); and subsequently, removing the thrombus from the body of the subject  ([0142]-[0144]: the occlusive media 14 is aspirated through the aspiration lumen and removed from the body so that it does not enter into the blood stream).
Davidson further discloses the voltage being positive for 50% of the cumulative time in any one-second interval that energy is applied ([0113]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use modify the duty cycle  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 3, 4, 10, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davidson.
In regards to claims 3, 4 & 23, Davidson further discloses that the outer electrode is configured to wrap around the inner electrode (see Figs. 2A-2C) such that the axial and/or radial distance between the first and second electrodes is less than 3 mm, less than 0.7 mm and/or between 1 and 100 mm ([0030]). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a radial and/or axial distance between the inner and outer electrodes to be anywhere between 0.1 mm to 100 mm, since it has been held that In re Aller, 105 USPQ 233.
In regards to claim 10, Davidson further discloses wherein a length of an exposed portion of the inner electrode is between at least about 2 mm to about 15 mm ([0024]: return electrode is exposed from at least about 2 mm to more than 15 mm). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a length of an exposed portion of the first electrode to be about 0.1 and 50 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would configure the device to treat thrombus with a length ranging from about 0,1 and 50 mm.
Claims 1, 8, 11, 16, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sepetka (hereinafter ‘Sepetka’, U.S. PGPub. No. 2004/0073243) in view of Schmaltz et al. (hereinafter ‘Schmaltz’, U.S. PGPub. No. 2006/0224155).
In regard to independent claims 1 & 16, Sepetka discloses an apparatus and a method for removing a thrombus from a body of a subject, (system 100 in Figs. 1 and 10), the apparatus comprising: 
an inner electrode (coiled/curly end portion of the obstruction removing element 360 in Fig. 64) which includes an inner exposed portion that extends longitudinally, and
an outer electrode (coiled portion of obstruction removing element 358), which includes an outer exposed portion that extends longitudinally, while the inner electrode is in contact with a thrombus in a body of a subject and is positioned within the outer electrode such that the inner exposed portion faces the outer exposed portion ([0185]: 
However, the embodiment of Sepetka is silent as to an insulating cover insulates another portion of the outer electrode from another portion of the inner electrode around which the other portion of the outer electrode is wrapped.
In an alternate embodiment, Sepetka discloses that the first and second wires are surrounded by various layers including an insulating cover ([0145]-[0146]: Fig. 9 illustrates that a thermoplastic polymer 62 and reinforcing strands 66 surrounding the insertion element 18; it is noted that the insertion element 18 is equivalent to the proximal portion/another portion of the obstruction removing elements 358 and 360 of Fig. 64). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inner and outer electrodes of Sepetka and incorporate the insulating cover as taught by Septka so as to prevent any part of the inner and outer electrodes from shorting. 
Sepetka further discloses that the first and second electrodes can be used with a power source ([0147]). However, Sepetka is silent as to the voltage source used to provide the method step of applying a positive unipolar voltage between the first and second electrodes. 
Schmaltz teaches a thrombectomy catheter comprising first and second electrodes (electrodes 210a and 210b in Fig. 6) and further positioning the electrodes between a thrombus (blockage ‘B’) similar to Sepetka so that energy is delivered to the thrombus via the electrodes ([0043]). Both Sepetka and Schmaltz discloses applying different types of energy including RF energy, positive and negative charges, electrical energy and so forth (Sepetka, [0147]; Schmaltz, [0043]; it is noted that positive half of the RF energy signal meets the claim limitation, positive unipolar voltage). Therefore, it would have been obvious to one of ordinary skill in the art at the 
In regards to claim 8, Sepetka/Schmaltz combination further discloses that the outer electrode is shaped to define a helix (see Fig. 64).
In regards to claim 11, Sepetka further discloses that the diameter of the first electrode is between 0.1 mm to 0.97 mm ([0132]). However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a diameter of the first electrode to be between 0.01 and 4 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
In regards to claim 25, Sepetka further discloses that the inner and outer electrodes are expandable ([0129]: the obstruction removing device is advanced through a guide catheter 4 to the obstruction; the obstruction removing device is contained within a sheath and is advanced for deployment), wherein the method further comprises, prior to the unipolar voltage: advancing a catheter, containing both the inner and outer in a crimped position, through the thrombus, and subsequently, withdrawing the catheter, such that the second electrode expands, from the crimped position, within the thrombus ([0185]).
Response to Arguments
Applicant's arguments filed on March 17, 2021 have been fully considered.
Applicant argues that Davidson fails to disclose the outer electrode configured to wrap around the inner electrode such that the inner exposed portion of the inner electrode faces the outer exposed portion of the outer electrode. The Examiner respectfully disagrees. As show in Figs. 2A-2C, electrode 28 which is configured to move towards the electrode 78 and within the central lumen formed in part by the circumferential electrode 78. Note that in this configuration, the surface of the electrode 28 radially faces the electrode 78. Therefore, this argument is not persuasive and the Examiner maintains the position that Davidson discloses the claimed arrangement.
Applicant’s argument that Septka’s embodiment as shown in Fig. 64 fails to disclose an insulating cover configured to insulate portions of the obstruction removing elements from one another as claimed in amended independent claims 1 and 16 is persuasive. Upon further consideration, the Examiner notes that Septka contemplates providing insulating cover in an alternate embodiment as shown in Fig. 9 (the insertion element 18 is equivalent to the proximal portion/another portion of the obstruction removing elements 358 and 360 of Fig. 64). The Examiner is in the position that providing an insulating cover around a conductive portion of any electrosurgical device is well-known in the art and involves routine skilled in the art as doing so prevents unwanted capacitive coupling and/or shorting between the conductive elements 358 and 360 of Septka. Therefore, a new interpretation of Septka reference has been applied in above the office action. 
Applicant’s argument that Sepetka fails to disclose applying a positive voltage for at least 80% of an interval of at least one second is moot since Davidson is relied upon to teach the newly added claim limitations. 
Applicant’s argument that Sepetka fails to describe applying a voltage between a first electrode and a second electrode, which is in contact with a thrombus in a body of a subject, and a second electrode, which is inside the body of the subject has been fully considered. Applicant points to paragraph [0147] and explains that Septka uses a reference electrode located outside the body of the subject. However, paragraph [0147] and the rest of the reference fails to explicitly state that a reference electrode that is located outside the body is ever used. Therefore, this argument is not persuasive. Additionally, the examiner notes that the method step of applying voltage is provided by Schmaltz. As such, this argument is not persuasive and the rejection is maintained by the Examiner.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/14/2021